
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.32



UNION BANK OF CALIFORNIA, N.A.

SEPARATION PAY PLAN

(Effective January 1, 2008)


--------------------------------------------------------------------------------



 
  Page

--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS   1   1.1 "Administrative Committee"   1   1.2
"Affiliated Group"   1   1.3 "Base Pay"   1   1.4 "Code"   2   1.5 "Comparable
Position"   2   1.6 "Eligible Employee"   2   1.7 "Employer"   4   1.8
"Employment"   4   1.9 "ERISA"   4   1.10 "Guaranteed Reinstatement Period"   4
  1.11 "Job Elimination"   4   1.12 "Non-Benefits Eligible Employee"   5   1.13
"Participant"   5   1.14 "Participating Employer"   5   1.15 "Plan"   6   1.16
"Plan Year"   6   1.17 "Retirement Benefits"   6   1.18 "Retirement Eligible
Participant"   6   1.19 "Separation Pay"   6   1.20 "Separation Pay Allowance"  
6   1.21 "Termination Date"   6   1.22 "Year of Service"   6 ARTICLE II.
PARTICIPATION   7   2.1 Participation   7   2.2 Persons Who Shall Not
Participate   7   2.3 Settlement and Release Agreement   9 ARTICLE III.
SEPARATION BENEFITS   9   3.1 Separation Pay Allowance   9   3.2 Payment of
Separation Pay Allowance   10   3.3 Interest   10   3.4 Deductions   10   3.5
Repayment or Forfeiture of Separation Pay Allowance   10   3.6 Effect of the
Participant's Leave of Absence   10   3.7 Effect of the Participant's
Commencement of Retirement Benefits   11   3.8 Effect of the Participant's Death
  12   3.9 Limitation on Separation Pay   12   3.10 Section 409A   12 ARTICLE
IV. WELFARE BENEFITS   13   4.1 Continuation of Coverage   13 ARTICLE V. SOURCE
OF PAYMENTS AND EXPENSES   13   5.1 Source of Payments   13   5.2 Expenses   14
ARTICLE VI. ADMINISTRATION AND PLAN FIDUCIARIES   14   6.1 Plan Sponsor   14  
6.2 Plan Administrator   14   6.3 Administrative Responsibility   14   6.4
Review of Denied Claims   14   6.5 Named Fiduciaries   14   6.6 Allocation and
Delegation of Responsibilities   15


i

--------------------------------------------------------------------------------



  6.7 Indemnification   15 ARTICLE VII. CLAIMS AND APPEALS   16   7.1 Claims for
Benefits   16   7.2 Review of Denied Claims   17   7.3 Exhaustion of Remedies  
19 ARTICLE VIII. GENERAL PROVISIONS   19   8.1 Legal Construction of the Plan  
19   8.2 No Rights Created or Accrued   19   8.3 Benefits Not Contingent Upon
Retirement   20   8.4 Relation of the Plan to Descriptive Matter   20   8.5
Nonalienation of Benefits   20 ARTICLE IX. AMENDMENT, SUSPENSION AND TERMINATION
  20   9.1 Amendment, Suspension and Termination   20   9.2 Participating
Employer Withdrawal   20   9.3 Effect of Amendment, Suspension, Termination or
Withdrawal   20 ARTICLE X. EXECUTION   21

ii

--------------------------------------------------------------------------------




UNION BANK OF CALIFORNIA, N.A.

SEPARATION PAY PLAN

INTRODUCTION


        The Union Bank of California, N.A. Separation Pay Plan (the "Plan") was
established to provide severance benefits to Eligible Employees who become
Participants in the Plan. The Plan is intended to be, and shall be maintained
and operated as, an employee welfare benefit plan under ERISA.

        The Plan is effective as of January 1, 2008. The Plan supersedes any
plan, program or practice previously in effect, with respect to a Participating
Employer other than any written employment contract or separate severance
agreement that expressly provides such benefits and the Union Bank of
California, N.A. Termination Pay Plan (the "Basic Plan").


ARTICLE I.

DEFINITIONS


        When used in this Plan, the following capitalized words and phrases
shall have the following meanings, unless the context clearly indicates
otherwise.

        1.1    "Administrative Committee"    means the Employee Deferred
Compensation and Benefit Plans Administrative Committee appointed by the
Employer to exercise the duties and responsibilities of plan administrator in
accordance with Article VI.

        1.2    "Affiliated Group"    means the Employer, each Participating
Employer and any other direct or indirect subsidiary or affiliate of the
Employer or a Participating Employer.

        1.3    "Base Pay"    means an Eligible Employee's base rate of pay with
the Participating Employer and includes shift differentials. Base Pay does not
include any other special payment, such as overtime, bonuses or expense
reimbursements. With respect to an Eligible Employee the primary component of
whose Base Pay is commission-based under a variable pay plan, Base Pay shall be
the Eligible Employee's adjusted Base Pay, determined in accordance with the
written procedures of the Employer.

        1.4    "Code"    means the Internal Revenue Code of 1986, as amended,
and includes regulations promulgated thereunder by the Secretary of Treasury.

        1.5    "Comparable Position"    means a job involving the use of
generally similar skills in the performance of the functions of the position and
having generally similar responsibilities with any member of the Affiliated
Group or an employer described in Section 2.2(g), provided that the salary of
full-time employees in such job would be at least 90% of his or her Base Pay
immediately prior to the Termination Date, and the scheduled hours of part-time
employees would be at least 80% of his or her scheduled hours immediately prior
to the Termination Date and that the location of the job is within a 35-mile
radius of the person's residence or results in a greater commuting distance if
the person's commute from his or her residence immediately prior to the
Termination Date exceeds 35 miles. Notwithstanding any other provision of this
Plan to the contrary, the determination as to whether a position is a Comparable
Position under this Section 1.5 shall be made by the Employer in its sole
discretion.

        1.6    "Eligible Employee"    means a regular employee of a
Participating Employer scheduled to work at least 171/2 hours each week in a
position designated by the Employer as benefits-eligible, and whose job
performance meets the minimum job performance criteria established by the
Participating

1

--------------------------------------------------------------------------------




Employer, as determined by the Participating Employer in its sole discretion.
Notwithstanding the preceding sentence, the following employees shall not be
Eligible Employees under any circumstances:

(a)Any person who is classified by the Participating Employer as a Non-Benefits
Eligible Employee;

(b)Any person who performs services for the Participating Employer as an
independent contractor or as a leased employee (within the meaning of
section 414(n) of the Code);

(c)Any person who has not completed three (3) months of service with the
Participating Employer as of the date he or she is provided notice of
termination under Section 2.1(a);

(d)Any person who is a nonresident alien and provides temporary services to a
Participating Employer on an intra-company transfer visa or a similar visa
classification; and

(e)Any person who is a party to a written employment contract with a
Participating Employer expressly providing such person with severance benefits;
and

(f)Any person who is a participant in or who may be eligible to receive
severance benefits under any other severance plan or arrangement established by
a Participating Employer.


The term Eligible Employee includes an employee on an approved leave of absence
for which the Participating Employer's leave of absence policy provides for
guaranteed reinstatement of employment to such employee's prior position or an
equivalent position, and if such employee is not described in (a), (b), (c),(d),
(e) or (f). The term Eligible Employee shall not include any individual whose
compensation from a Participating Employer is reported on Form 1099 or who
performs services for a Participating Employer pursuant to an agreement between
the Participating Employer and a third party leasing or professional employment
organization, staffing firm or other similar third party organization.
Individuals not classified as employees on the payroll records of a
Participating Employer for a particular period shall not be considered Eligible
Employees for the period even if a court or administrative agency determines
that such individuals are or were employees of a Participating Employer during
such period for purposes of payroll taxes, labor or employment law or any other
non-Plan purpose.

        1.7    "Employer"    means Union Bank of California, N.A., a national
banking association, or any successor thereof.

        1.8    "Employment"    means employment with any member of the
Affiliated Group.

        1.9    "ERISA"    means the Employee Retirement Income Security Act of
1974, as amended, and includes regulations promulgated thereunder by the
Secretary of Labor.

        1.10    "Guaranteed Reinstatement Period"    means the period of time
during which an Eligible Employee is guaranteed reinstatement to his or her
prior position or an equivalent position in accordance with the Participating
Employer's written leave of absence policies.

        1.11    "Job Elimination"    means, with respect to an Eligible Employee
a termination of employment with the Participating Employer resulting from
restructure or elimination of the employee's group, division, department, branch
or position because of any one of the following events, as determined by the
Employer in its sole discretion:

(a)the sale of stock or assets of the Participating Employer;

(b)the internal reorganization of the operations of the Participating Employer;

(c)a change in technology used by or in the business conducted by the
Participating Employer; or

(d)a reduced work volume.

2

--------------------------------------------------------------------------------





        1.12    "Non-Benefits Eligible Employee"    means an employee of a
Participating Employer scheduled to work less than 171/2 hours each week in a
position designated by the Employer in its sole discretion as non-benefits
eligible and who is not eligible under the Participating Employer's policies to
participate in the health and welfare and retirement benefit plans of the
Participating Employer. For purposes of this Plan, Non-Benefits Eligible
Employee shall also include an employee who is a temporary employee or who
performs services for a Participating Employer as a term employee without regard
to the number of hours he or she is scheduled to work each week or whether he or
she participates in the Participating Employer's health and welfare and
retirement benefit plans.

        1.13    "Participant"    means an Eligible Employee who participates in
the Plan pursuant to Article II.

        1.14    "Participating Employer"    means, with respect to an Eligible
Employee, the Participating Employer with which he or she is employed. The
Participating Employers include the Employer and any subsidiary or affiliate of
the Employer which has been designated by the Employer as a Participating
Employer and whose board or other governing body also has adopted the Plan. An
entity that becomes a Participating Employer after the Effective Date shall only
be treated as a Participating Employer as of that later date. As of the date on
which any subsidiary or affiliate of the Employer becomes a Participating
Employer after the Effective Date, this Plan shall supersede any plan, program
or practice under which such Participating Employer may have provided severance
benefits prior to the effective date of its adoption of this Plan, other than
any written employment contract or separate severance agreement that expressly
provides for such benefits and other than the Basic Plan.

        1.15    "Plan"    means the Union Bank of California, N.A. Separation
Pay Plan, as set forth herein and as amended from time to time hereafter.

        1.16    "Plan Year"    means the calendar year, except that the first
Plan Year shall be the short Plan Year commencing on the Effective Date and
ending December 31, 2006.

        1.17    "Retirement Benefits"    means those benefits available to a
Participant on account of the Participant's participation in a qualified defined
benefit retirement plan and/or a nonqualified supplemental defined benefit
retirement plan of a Participating Employer.

        1.18    "Retirement Eligible Participant"    means a Participant who is
eligible or becomes eligible to commence receiving Retirement Benefits during
any time period when the Participant is receiving Separation Pay.

        1.19    "Separation Pay"    means amounts payable under the Plan to a
Participant on account of termination of his or her Employment under the
conditions described in Article II.

        1.20    "Separation Pay Allowance"    means the total amount of
Separation Pay that a Participant may receive under the Plan.

        1.21    "Termination Date"    means, with respect to an Eligible
Employee, the date selected by the Participating Employer on which the Eligible
Employee's employment with the Participating Employer is to cease. An Eligible
Employee's Termination Date shall be at least 60 days from the date on which
notice is given under Section 2.1(a).

        1.22    "Year of Service"    means each complete 12-consecutive months
of service with the Participating Employer in the period elapsed from the
Participant's first day of employment to his or her Termination Date, including
any period of approved leave of absence, as determined by the Employer in its
sole discretion. Service prior to a break in service shall not be added to
service after the break in service in determining a Participant's Years of
Service. For this purpose, a Participant experienced a break in service if he or
she previously resigned or otherwise terminated employment with a Participating
Employer or was terminated by a Participating Employer for any reason, and later

3

--------------------------------------------------------------------------------




was re-employed by a Participating Employer. A break in service is measured from
the date of termination to the day the Participant is re-employed.


ARTICLE II.

PARTICIPATION


        2.1    Participation.    An Eligible Employee shall become a Participant
in the Plan if:

(a)The Participating Employer provides a written notice to the Eligible Employee
notifying him or her that his or her Employment is to be terminated on account
of Job Elimination and setting the Eligible Employee's Termination Date for
purposes of this Plan;

(b)The Eligible Employee voluntarily elects in writing to participate in this
Plan (thereby waiving participation in the Basic Plan) by executing the
"Settlement and Release Agreement" required under Section 2.3 prior to his or
her Termination Date;

(c)The Eligible Employee's job performance continues to meet the minimum job
performance criteria established by the Participating Employer in its sole
discretion until his or her Termination Date; and

(d)The Eligible Employee actually terminates his or her Employment as of the
Termination Date, or becomes a Participant in accordance with Section 3.7.

        2.2    Persons Who Shall Not Participate.    Notwithstanding any
contrary provision of this Plan, an Eligible Employee shall not become a
Participant and shall not be eligible for Separation Pay if he or she:

(a)Is terminated due to poor performance, dishonesty or other misconduct, or
failure to comply with the law or with the policies of the Participating
Employer;

(b)Is terminated for any reason other than Job Elimination;

(c)Is on a leave of absence without a Guaranteed Reinstatement Period or has
exceeded the Guaranteed Reinstatement Period;

(d)Is a participant in the Basic Plan or has an employment or separate severance
agreement with the Participating Employer providing for termination pay
benefits;

(e)Is a participant in any other severance plan or arrangement established by a
Participating Employer;

(f)Is offered continued employment with the Affiliated Group in a Comparable
Position to the one held by the Eligible Employee immediately prior to his or
her Termination Date or declines an interview for such a Comparable Position; or

(g)Is terminated as a result of the acquisition, sale or spin-off of the
Participating Employer or any facility or branch of the Participating Employer
and is offered employment in a Comparable Position with the purchaser or other
surviving entity within 90 days of the Eligible Employee's Termination Date. If
an Eligible Employee initially became a Participant and received Separation Pay
during such 90 day period (because the purchaser or the surviving entity did not
offer employment in a Comparable Position) and later the Eligible Employee is
offered employment in a Comparable Position or becomes employed in a Comparable
Position within such 90 day period, the forfeiture and repayment provisions of
Section 3.5 shall apply.

        2.3    Settlement and Release Agreement.    Each Eligible Employee shall
execute a "Settlement and Release Agreement" as a condition of participation in
the Plan. An Eligible Employee shall not

4

--------------------------------------------------------------------------------




become a Participant and shall not be eligible for Separation Pay under this
Plan unless he or she properly completes and executes the Settlement and Release
Agreement in exactly the form provided to the Eligible Employee by the Employer,
without altering or adding to the Settlement and Release Agreement in any way,
and he or she does not revoke or rescind the Settlement and Release Agreement.
The Settlement and Release Agreement shall provide that execution of such
Settlement and Release Agreement by the Eligible Employee will constitute a
waiver and release of every claim the Eligible Employee might otherwise have
arising out of his or her employment or the termination of his or her
employment. If an Eligible Employee fails to execute the Settlement and Release
Agreement by his or her Termination Date, or executes but later revokes or
rescinds the Settlement and Release Agreement, such Eligible Employee shall fail
to qualify as a Participant under the Plan.


ARTICLE III.

SEPARATION BENEFITS


        3.1    Separation Pay Allowance.    Upon termination of Employment, a
Participant shall be eligible to receive a Separation Pay Allowance equal to the
amount designated for his or her job classification on the Benefits Exhibit, for
his or her status as an exempt or nonexempt employee; and for exempt employees
further based on salary and corporate title. The Participant's job
classification is the classification he or she held immediately prior to the
notice of the Termination Date. The Employer reserves the right to alter, reduce
or eliminate this formula, in whole or in part, pursuant to Section 9.1.

        3.2    Payment of Separation Pay Allowance.    The normal form of
payment of a Participant's Separation Pay Allowance shall be as salary
continuation on the same bi-weekly basis as the Participant's salary was paid
immediately prior to the Termination Date or such other pay period basis as the
Participating Employer implements with respect to active employees.
Notwithstanding the preceding sentence, an Eligible Employee who becomes a
Participant as described in Section 3.10 may receive payment of some or all of
his or her Separation Pay Allowance as a lump sum in accordance with
Section 3.10.

        3.3    Interest.    No interest shall accrue or be paid with respect to
any portion of the Participant's Separation Pay Allowance.

        3.4    Deductions.    The Participating Employer will make such
deductions from the Participant's Separation Pay Allowance as required to cover
withholding taxes and the voluntary deductions covering any employee benefits
that are continued, in the sole discretion of the Participating Employer, during
the salary continuation period.

        3.5    Repayment or Forfeiture of Separation Pay Allowance.    If a
Participant is reemployed with a member of the Affiliated Group as described in
Section 2.2(f), or if, as described in Section 2.2(g), a Participant is offered
employment or becomes employed with the purchaser prior to the end of the salary
continuation period, such Participant shall be required to repay or forfeit (as
applicable) to the Participating Employer a pro-rata amount of such Separation
Pay Allowance, as established by the Employer in its sole discretion.

        3.6    Effect of the Participant's Leave of Absence.    The Termination
Date of an Eligible Employee who commences a leave of absence approved by the
Participating Employer and in accordance with the Participating Employer's
written leave of absence policies after being given notice under Section 2.1(a)
will be the date specified in such notice. In the case of an Eligible Employee
on a leave of absence described in the foregoing sentence, he or she shall
become a Participant as of the first day following the Termination Date, and he
or she shall receive Separation Pay equal to the amount designated for his or
her job classification on the Benefits Exhibit reduced by any pay received by
the Participant after the date he or she becomes a Participant and determined in
accordance with the Participating

5

--------------------------------------------------------------------------------




Employer's written leave of absence policies, so that the aggregate pay received
by such Participant does not exceed the Separation Pay amount. Separation Pay
provided under this Section 3.6 shall be paid in the form of Separation Pay
Allowance.

        An Eligible Employee who commences a leave of absence approved by the
Participating Employer and in accordance with the Participating Employer's
written leave of absence policies prior to receiving notice under Section 2.1(a)
but who returns within his or her Guaranteed Reinstatement Period may be
provided notice under Section 2.1(a) as soon as administratively practicable
following the date he or she returns to employment with the Participating
Employer, unless otherwise determined by the Employer. If such Eligible Employee
becomes a Participant as provided in Section 2.1, he or she shall receive
Separation Pay equal to the amount designated for his or her job classification
on the Benefits Exhibit.

        An Eligible Employee who commences a leave of absence approved by the
Participating Employer and in accordance with the Participating Employer's
written leave of absence policies prior to receiving notice under
Section 2.1(a), but who is not eligible for a Guaranteed Reinstatement Period or
who returns after his or her Guaranteed Reinstatement Period, shall no longer be
an Eligible Employee and shall not become a Participant as provided in
Section 2.2(c).

        3.7    Effect of the Participant's Commencement of Retirement
Benefits.    If a Participant who also is a Retirement Eligible Participant
receives Retirement Benefits during any time period when the Participant also is
receiving Separation Pay, the Participant's Separation Pay shall be reduced by
the amount of the Retirement Benefits received by the Participant during such
time period, so that the aggregate pay received by such Participant does not
exceed the Separation Pay Allowance.

        3.8    Effect of the Participant's Death.    If a Participant dies
before he or she receives the entire balance of his or her Separation Pay
Allowance, any unpaid balance of such Separation Pay Allowance shall be paid in
an immediate lump sum to the Participant's spouse or domestic partner if then
living or, if not (or none), to the Participant's then living children in equal
shares or, if none, to the Participant's estate.

        3.9    Limitation on Separation Pay.    Nothing in this Article III
shall require a Participating Employer to make a payment under this Plan, if
such payment either alone or in the aggregate with other payments to the
Participant from the Participating Employer (or any other Affiliated Group
member) would be nondeductible to the Participating Employer for purposes of
federal income taxes under section 280G of the Code or otherwise. Any such
payment or portion of a payment that the Employer in its sole discretion
determines is nondeductible shall be forfeited by the Participant, and, if
already paid, it shall be returned to Participating Employer by the Participant.

        3.10    Section 409A.    If the Participant is treated as a "key
employee" (within the meaning of Section 409A of the Code and applicable
regulations thereunder, as determined by the Plan Administrator) at the time of
his or her separation from service (within the meaning of 409A of the Code), and
if any amount(s) of nonqualified deferred compensation (within the meaning of
Section 409A of the Code) are payable under the Plan by reason of the
Participant's separation from service, then payment of the amounts so treated as
nonqualified deferred compensation which would otherwise be payable during the
six-month period following the Participant's separation from service will be
delayed until the earliest of (i) the first business day which is at least six
months and one day following the date of such separation from service, (ii) the
death of the Participant, or (iii) any date on which payment would be permitted
under Section 409A, and then without interest. Any series of payments due under
this Plan shall for all purposes of Section 409A be treated as a series of
separate payments and not as a single payment.

6

--------------------------------------------------------------------------------




ARTICLE IV.

WELFARE BENEFITS


        4.1    Continuation of Coverage.    If a Participant is covered by
medical, dental or vision insurance on his or her Termination Date, the
Participating Employer, in its sole discretion, may elect to continue employer
contributions toward such coverage for a period to be determined by the
Participating Employer. Any such coverage shall not be counted as part of the
period of the continuation coverage required by section 4980B(f) of the Code and
section 602 of ERISA. If the Participating Employer does not elect to continue
employer contributions, or discontinues employer contributions, the Participant
may purchase such coverage, at his or her own expense, during the period for
which continuation coverage is required to be offered under section 4980B(f) of
the Code or section 602 of ERISA.


ARTICLE V.

SOURCE OF PAYMENTS AND EXPENSES


        5.1    Source of Payments.    Any benefits payable under the Plan shall
be unfunded and shall be payable only from the general assets of the
Participating Employers.

        5.2    Expenses.    The expenses of operating and administering the Plan
shall be borne entirely by the Participating Employers.


ARTICLE VI.

ADMINISTRATION AND PLAN FIDUCIARIES


        6.1    Plan Sponsor.    The Employer is the "plan sponsor" within the
meaning of ERISA.

        6.2    Plan Administrator.    The Administrative Committee is the
"administrator" of the Plan (the "Plan Administrator") within the meaning of
ERISA.

        6.3    Administrative Responsibility.    The Plan Administrator shall be
the named fiduciary with the power and sole discretion to determine who is
eligible for benefits under the Plan, to interpret the Plan and to prescribe
such forms, make such rules, regulations, interpretations and computations and
prescribe such guidelines as it may determine are necessary or appropriate for
the operation and administration of the Plan, to change the terms of such rules,
regulations or guidelines, and to rescind such rules, regulations or guidelines.
Such determinations of eligibility, rules, regulations, interpretations,
computations and guidelines shall be conclusive and binding upon all persons.

        6.4    Review of Denied Claims.    The Plan Administrator shall have the
discretionary authority to review an appeal from a denial of benefits under the
Plan in accordance with Section 7.2. The Plan Administrator shall determine
conclusively for all parties all questions arising with respect to an appeal
from a denial of benefits under the Plan, and any decision of the Plan
Administrator shall not be subject to further review.

        6.5    Named Fiduciaries.    The Plan Administrator is the "named
fiduciary" of the Plan within the meaning of ERISA.

        6.6    Allocation and Delegation of Responsibilities.    The Plan
Administrator may allocate any of its responsibilities for the operation and
administration of the Plan among the officers, employees and agents of the
Participating Employers. It may also delegate any of its responsibilities under
the Plan by designating, in writing, another person to carry out such
responsibilities. Any such written delegation shall become effective when
executed by the Plan Administrator, and the designated person shall then be
responsible for carrying out the responsibilities described in such writing.

7

--------------------------------------------------------------------------------



        6.7    Indemnification.    To the extent permitted by law, the
applicable Participating Employer shall, and hereby does, indemnify and hold
harmless the members of the Board of Directors of the Participating Employer,
the officers of the Participating Employer, the members of the Administrative
Committee as Plan Administrator, and any other employees or representative of
the Participating Employer who may be deemed to be fiduciaries of the Plan, from
and against any and all losses, claims, damages or liabilities (including
attorney's fees and amounts paid, with the approval of the Board of Directors of
the Employer, in settlement of any claim) arising out of or resulting from the
implementation of a duty, act or decision with respect to the Plan, so long as
such duty, act or decision does not involve gross negligence or willful
misconduct on the part of any such individual. Any individual person so
indemnified shall, within 60 days after receipt of notice of any action, suit or
proceeding, notify the Employer and offer in writing to the Employer the
opportunity at its own expense, to handle and defend such action, suit or
proceeding, and the Employer shall have the right, but not the obligation, to
conduct the defense in any such action, suit or proceeding. Failure to give the
Employer such notice shall relieve the Employer of any liability under this
Section 6.7. The Participating Employers may satisfy their obligations under
this provision (in whole or in part) by the purchase of a policy or policies of
insurance.


ARTICLE VII.

CLAIMS AND APPEALS


        7.1    Claims for Benefits.    Any claimant (or his or her authorized
representative) who believes himself or herself to be entitled to receive
benefits under the Plan, or benefits that are different from the benefits that
he or she has received, may submit a claim for such benefits by writing to the
Director of Human Resources of the Employer (the "Claims Reviewer").

(a)Time Limits for Submission of Initial Claim.    No claim shall be valid
unless it is submitted within 90 days following the receipt of any disputed
benefit.

(b)Time Limits for Decision on Initial Claim.    If any claim is denied, in
whole or in part, written notice of such denial shall be given to the claimant
within 90 days, except that, if special circumstances require that the time for
consideration of the claim be extended, notice of the extension shall be given
in writing within 90 days, and notice of such denial shall thereafter be given
within 180 days. Each period of 90 or 180 days referred to in the preceding
sentence shall begin to run on the day the claim is received by the Claims
Reviewer. A written notice of denial shall set forth, in a manner calculated to
be understood by the claimant, specific reasons for the denial, specific
references to the Plan provisions on which it is based, a description of any
information or material necessary to perfect the claim and an explanation of why
such material is necessary, an explanation of the Plan's review procedure and a
statement regarding the claimant's right to bring a civil action under
section 502(a) of ERISA following the denial of an appeal under Section 7.2. A
notice that additional time is necessary for consideration of a claim shall
indicate the special circumstances requiring the extension of time and the date
by which the Claims Reviewer expects to render his or her decision on the claim.

        7.2    Review of Denied Claims.    Whenever a claim for benefits has
been denied, in whole or in part, pursuant to Section 7.1, the claimant shall
have the right to request a full and fair review of the claim and denial by
submitting a written request for review to the Plan Administrator, at the
following address: "Plan Administrator, Union Bank of California, N.A.
Separation Pay Plan, c/o Director of Human Resources, Union Bank of California,
N.A., 400 California Street, San Francisco, California 94104." A request for
review shall set forth all of the grounds on which it is based, all facts in
support of the request and any other matters that the claimant deems pertinent.
The Plan Administrator may require the claimant to submit such additional facts,
documents or other material it may deem

8

--------------------------------------------------------------------------------




necessary or appropriate in making its review. The claimant may submit written
comments, documents, records and other information related to the benefit claim
on appeal. The claimant must be provided, upon request and free of charge,
reasonable access to and copies of all documents, records and other information
relevant to the benefit claim that are not privileged. A document is considered
relevant to the claim if it (i) was relied upon in making the benefit
determination; (ii) was submitted, considered or generated in the course of
making the benefit determination, without regard as to whether it was relied
upon making the decision; or (iii) demonstrates compliance in making the benefit
decision with the requirement that the benefit determination must follow the
terms of the Plan and be consistent when applied to similarly situated
claimants.

(a)Time Limits for Submission of Request for Review.    The Plan Administrator
shall have no obligation to provide a review of any claim that has been denied
under Section 7.1, unless a written request for review is submitted within
90 days following the initial denial.

(b)Decision on Review.    If the Plan Administrator affirms the denial of a
claim, in whole or in part, it shall give written notice of its decision to the
claimant within 60 days, except that, if special circumstances require that the
time for consideration of the request for review be extended, notice of the
extension shall be given in writing within 60 days, and notice of such decision
shall be given within 120 days. This notice of extension shall indicate the
special circumstances requiring the extension of time and the date by which the
Plan Administrator expects to render its decision on the application for
benefits. Each period of 60 or 120 days referred to in this paragraph shall
begin to run on the day the claim is received by the Plan Administrator. A
written notice affirming the denial of a claim shall set forth, in a manner
calculated to be understood by the claimant, the specific reasons for the
denial, specific references to the Plan provisions on which it is based, a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records and other
information relevant to the benefit claim and a statement regarding the
claimant's right to bring a civil action under section 502(a) of ERISA following
the denial of the appeal. A document is considered relevant to the claim if it
(i) was relied upon in making the benefit determination; (ii) was submitted,
considered or generated in the course of making the benefit determination,
without regard as to whether it was relied upon making the decision; or
(iii) demonstrates compliance in making the benefit decision with the
requirement that the benefit determination must follow the terms of the Plan and
be consistent when applied to similarly situated claimants, and a statement
regarding the claimant's right to bring a civil action under section 502(a) of
ERISA following the denial of the appeal.

        7.3    Exhaustion of Remedies.    No legal action for benefits under the
Plan shall be brought unless and until the claimant (i) has submitted a written
claim in accordance with this Section 7.1(a), (ii) has been notified that the
claim is denied, (iii) has filed a written request for review of the claim in
accordance with Section 7.2, and (iv) has been notified in writing that the Plan
Administrator has affirmed the denial of the claim.


ARTICLE VIII.

GENERAL PROVISIONS


        8.1    Legal Construction of the Plan.    The Plan shall be governed and
construed in accordance with ERISA.

        8.2    No Rights Created or Accrued.    Nothing in the Plan shall be
construed as giving to an employee of any Participating Employer a right to
receive any benefit other than the benefits specifically provided under the
terms of the Plan. Nothing in the Plan shall be construed to limit in any manner
the right of any Participating Employer to discharge, demote, downgrade,
transfer, relocate, or in any other manner treat or deal with any person in its
employ, without regard to the effect such

9

--------------------------------------------------------------------------------




treatment or dealing may have upon such person as someone who might otherwise
have become (or remained) a Participant in the Plan, which right is hereby
reserved. No benefits shall be deemed to accrue under the Plan at any time
except the time at which they become payable under the Plan, no right to a
benefit under the Plan shall be deemed to vest prior to the Participant's
Termination Date, and any vested benefit is subject to such forfeiture
conditions established by the Employer in its sole discretion under this Plan or
pursuant to written guidelines.

        8.3    Benefits Not Contingent Upon Retirement.    No right to a benefit
under the Plan shall depend (or shall be deemed to depend) upon whether a
Participant retires or elects to receive retirement benefits under the terms of
any employee pension benefit plan.

        8.4    Relation of the Plan to Descriptive Matter.    The Plan shall
contain no terms or provisions except those set forth herein, or as hereafter
amended in accordance with the provisions of Article IX. If any description made
in any other document is deemed to be in conflict with any provision of the
Plan, the provisions of the Plan shall control.

        8.5    Nonalienation of Benefits.    No benefits payable under the Plan
shall be subject to anticipation, alienation, sale, transfer, assignment, pledge
or other encumbrance, and any attempt to do so shall be void and unenforceable.


ARTICLE IX.

AMENDMENT, SUSPENSION AND TERMINATION


        9.1    Amendment, Suspension and Termination.    The Employer reserves
the right to amend, suspend or terminate the Plan, in whole or in part, and for
any reason by action of its Board of Directors.

        9.2    Participating Employer Withdrawal.    Each Participating Employer
may withdraw its participation in the Plan by action of its board of directors
and, as of withdrawal date set by the board of directors, the employees of the
Participating Employer shall not be Eligible Employees under the Plan.

        9.3    Effect of Amendment, Suspension, Termination or Withdrawal.    If
a Participant's Termination Date has occurred and the Participant is entitled to
receive benefits under the Plan, no amendment to the Plan, no suspension of the
Plan, no termination of the Plan, and no withdrawal from the Plan shall
thereafter operate to diminish or eliminate such Participant's entitlement to
such benefits.


ARTICLE X.

EXECUTION


        To record the adoption of the Plan, the Director of Human Resources of
the Employer has executed this document on this 23rd day of October, 2007.

    UNION BANK OF CALIFORNIA, N.A.
 
 
By:
/s/ Paul E. Fearer

--------------------------------------------------------------------------------

Paul E. Fearer, Executive Vice President
Director of Human Resources

10

--------------------------------------------------------------------------------






SEPARATION PAY PLAN (ENHANCED PLAN)

BENEFITS EXHIBIT


POLICY MAKING OFFICER LEVEL:

--------------------------------------------------------------------------------

POLICY MAKING OFFICER LEVEL

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

All Policy-Making Officers will be eligible to receive 104 weeks of Salary
Continuation regardless of number of years of service

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


ADDITIONAL BENEFITS FOR POLICY MAKING OFFICERS


        Policy Making Officers may receive a pro rata share of incentive or
bonus pay for which they normally would have been eligible, but only for
services performed up to the Termination Date and for that calendar year. For
example, if a Policy Making Officer participates in a departmental incentive pay
plan and his/her Termination Date falls on October 31 of the applicable calendar
year, he/she shall be eligible for a prorated incentive payment of 10/12 of the
individual amount which could have been awarded under the incentive plan for
that calendar year, in the absence of a termination of employment.

        In addition, for Policy Making Officers who are participants in an
incentive pay plan, or the Senior Management Bonus Plan, an amount of 1/52 of
the average of the last 3 annual bonuses/payments the employee actually
received, will be added to the employee's weekly base pay for each week the
employee receives salary continuation. For those affected employees who have
actually received bonuses/payments for fewer than the three years, an average
will be calculated for the number of years they have actually received a
bonus/payment, and then 1/52 of this amount will be added to the base pay to
calculate the amount of weekly salary continuation. For example, if a Policy
Making Officer received bonuses over the last three years of $10,000, $5,000 and
$15,000, the average bonus for that period is $10,000. This number is then
divided by 52 (weeks) to arrive at the amount to be added to the weekly base pay
for the employee. However, in no instance will the bonus average used to
calculate the amount to be added to base pay on a pro-rated basis exceed 100% of
annual base pay.

A-1

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.32



UNION BANK OF CALIFORNIA, N.A. SEPARATION PAY PLAN (Effective January 1, 2008)
UNION BANK OF CALIFORNIA, N.A. SEPARATION PAY PLAN INTRODUCTION
ARTICLE I. DEFINITIONS
ARTICLE II. PARTICIPATION
ARTICLE III. SEPARATION BENEFITS
ARTICLE IV. WELFARE BENEFITS
ARTICLE V. SOURCE OF PAYMENTS AND EXPENSES
ARTICLE VI. ADMINISTRATION AND PLAN FIDUCIARIES
ARTICLE VII. CLAIMS AND APPEALS
ARTICLE VIII. GENERAL PROVISIONS
ARTICLE IX. AMENDMENT, SUSPENSION AND TERMINATION
ARTICLE X. EXECUTION
SEPARATION PAY PLAN (ENHANCED PLAN) BENEFITS EXHIBIT
ADDITIONAL BENEFITS FOR POLICY MAKING OFFICERS
